Fletcher, Justice,
dissenting.
I respectfully dissent because I believe the majority’s opinion is contrary to the letter and spirit of the Special Master Act.
OCGA § 22-2-107 (g) states that “a substantial and reasonable effort to comply with the various modes of service provided for in this Code section shall be sufficient.” Requiring strict compliance without regard to whether any party is prejudiced is contrary to the express purpose of the statute, which is “to quicken and simplify the condemnation proceeding . . . and insofar as is reasonably possible to protect the rights of all parties to be heard at the time of the hearing.” Id.; see also Taylor v. Taylor County, 231 Ga. 209, 210 (200 SE2d 887) (1973) (where condemnees had adequate notice of hearing and participated in hearing, they cannot complain that service was not in accord *177with Special Master Act).
Decided February 13, 1995
Reconsideration denied March 16, 1995.
H. Edward Marks, Jr., for appellants.
McNally, Fox & Cameron, Philip P. Grant, for appellee. Troutman Sanders, Donald W. Janney, Joan B. Cravey, amicus curiae.
In this case, Fayette County served two of the three condemnees within ten days of the hearing, and the third, who lived in Whitfield County, within nine days. All condemnees were represented by counsel at the hearing and had the opportunity to present their case to the special master. Thus, the record demonstrates that all condemnees had adequate notice of the hearing.
Furthermore, the condemnees have asserted no substantive challenge to the County’s right to condemn, nor have they suggested that the time of the special master hearing interfered with their right to a de novo jury trial on compensation under OCGA § 22-2-112. Accordingly, the condemnees have failed to demonstrate any prejudice resulting from the fact that the County perfected service on one con-demnee within nine days of the hearing, rather than within ten days.
The condemnees, not having demonstrated any prejudice to their rights before the special master or to their right to obtain just and adequate compensation, and not having demonstrated any intentional effort to avoid the statute or other abusive conduct by the County, may not have the special master hearing set aside. The Court of Appeals was correct in affirming the trial court’s order.
I am authorized to state that Chief Justice Hunt joins in this dissent.